          Case
AO 245B (Rev.       3:20-cr-03442-RBM
              02/08/2019) Judgment in a Criminal Petty Document
                                                       Case (Modified)"20   Filed 12/11/20 PageID.19 Page 1 of 1                            Page I of I



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                    V.                                              (For Offenses Committed On or After November I, 1987)


                   Noe Salvador Ceja-Santana                                        Case Number: 3:20-cr-3442

                                                                                    Samantha B. Jaffe
                                                                                    Defendant's Attorney


REGISTRATION NO. 80829298
                                                                                                                          DEC 11 2020
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                   Count Number(s)
8:1325(a)(l)                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                            ls

     The defendant has been found not guilty on count( s)
                                                                             -------------------
 IZI Count(s) 1 of information                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                           /
                               ,:r=} TIME SERVED                               •   _ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return a11 property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, December 11, 2020
                                                                            Date of Imposition of Sentence


Receivetl.
          / ,,£ (.-. . ~l 6-.... -
            -  -------
            DUSM




Clerk's Office Copy                                                                                                              3:20-cr-3442
